In a proceeding pursuant to CPLR article 75 to confirm an arbitrator’s award, Barry Hopper appeals from a judgment of the Supreme Court, Rockland County (Werner, J.), dated December 18, 1992, which granted the petition and confirmed the award.
Ordered that the judgment is affirmed, with costs.
Having failed to apply for a stay of arbitration pursuant to CPLR 7503 (c), the appellant is precluded from raising his present claims that the agreement to arbitrate was not valid or that conditions precedent to the invocation of arbitration were not complied with (see, CPLR 7503 [c]; Matter of Matarasso [Continental Cas. Co.], 56 NY2d 264, 267). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.